Title: To John Adams from Charles Francis Adams, 21 May 1826
From: Adams, Charles Francis
To: Adams, John


				
					My dear Grandfather.
					Washington City. May 21st. 1826. 
				
				The summer has come upon us very rapidly without giving us any of our usual Spring weather. Some few days within the past week have been almost as warm as any during the last summer. This brings us at least peace and quiet. Almost all strangers have left the place and many members of Congress. Both houses adjourn tomorrow, having been excessively hurried in their business during the week. Indeed, they have done more during the five last days than they had for the whole of the preceding of the six months. There was an attempt made to prolong the session for two days by the Senate but the other body refused to agree to it, thinking that the whole blame of the affair with the people would rest elsewhere—It has been on the whole a most remarkable session, as much for the talent which has been displayed as for the scenes which have passed. John Randolph left town in a blase with a challenge from Mr Lloyd in full pursuit, it is said. He did not seem desirous however of risking his body in another personal combat. Indeed his manner of getting out of his difficulties is peculiar. He gives no explanations nor will he fight. And there has been nobody found to give him a personal chastisement although many have threatened it and talked loud. Be this as it will, the Senate has seen things at its meetings which never have been seen before and which it is to be wished will never be seen again. No American can think of it without feeling ashamed of his country’s most grave assembly.The House of Representatives has been on the whole the most orderly assembly of the two. And this is the body where all this sort of squabbling is most naturally to be expected. But the excitement among the heated bodies has been very much kept down there by the majority, whereas in the other body there have not been found wanting some goodnatured people to prevent and keep up the agitation. Which are the most deserving of credit, the nation will decide—The administration have succeeded in all their direct measures. The judiciary bill has been defeated by a side thrust, but they took no side in that question distinctly from the opposition. It was a question dividing the Western members completely and the loss will only fall upon them. It is somewhat unfortunate that it did not pass as there is evidently great necessity for a change of the system in that section of the Union. Although I think myself that the question expediency of so large a number of Judges is questionable. But time will would have shewn this and the experiment was at least worth trying.I am rejoiced to hear of my brother’s success. He it appears is also about to dash himself into the ocean of political life. I wish him success with all my heart, but the more experience I have of it in my observation of those floating about in it, the less am I inclined to think of it’s operation upon the heart, the morals, the interest and the happiness of life. That it has it’s attractions is not to be denied, and to those who conclude differently from the same means of observation, I can only hope success. This I do sincerely to George and much more, he knows I would do, were it in my power—As it is, I have only to address my Prayers to our common benefactor, and remain / Yr affectionate & dutiful Grandson
				
					Charles Francis Adams.
				
				
			